A district court may grant a post-conviction motion to
                withdraw a guilty plea in order to "correct manifest injustice." NRS
                176.165; see also Hill v. Lockhart, 474 U.S. 52, 59-60 (1985); Strickland v.
                Washington, 466 U.S. 668, 687 (1984); Rubio v. State, 124 Nev. 1032,
                1039-40, 194 P.3d 1224, 1228-29 (2008). Here, the district court found
                that Vega-Reynoso was informed that his guilty plea and conviction "will
                likely have adverse effects" and "would likely result in deportation," and
                determined that Vega-Reynoso failed to demonstrate that he was entitled
                to the withdrawal of his guilty plea based on a manifest injustice. Most
                importantly, the district court found that Vega-Reynoso "has not
                presented any evidence, by affidavit or otherwise, that he was not aware of
                the consequences of his guilty plea on his immigration status."
                Additionally, the district court determined that Vega-Reynoso's delay in
                filing his motion, and the subsequent loss of evidence, "will prejudice the
                State, which is no longer in a position to prosecute Defendant." We
                conclude that Vega-Reynoso failed to demonstrate that his plea was
                invalid, see Rubio, 124 Nev. at 1039-40, 194 P.3d at 1228-29, and the
                district court did not abuse its discretion by denying his motion, see Bryant
                v. State, 102 Nev. 268, 272, 721 P.2d 364, 368 (1986). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc: Hon. Janet J. Berry, District Judge
                     Ian E. Silverberg
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A